Citation Nr: 0201903	
Decision Date: 02/27/02    Archive Date: 03/05/02

DOCKET NO.  99-13 515A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date earlier than August 7, 1995 
for the grant of a 100 percent rating for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel




FINDINGS OF FACT

1.  The veteran in this case served on active duty from March 
1942 to April 1945.

2.  The Board received a copy of a Certificate of Death from 
the Missouri Department of Health indicating that the veteran 
died on August [redacted], 2001.

3.  On October 4, 2001 the U. S. Court of Appeals for 
Veterans Claims issued an order vacating the Board's February 
9, 2001 decision, following the filing of an unopposed motion 
for vacatur by the veteran's attorney on September 10, 2001, 
and dismissed the veteran's appeal for lack of jurisdiction.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 20.1302 
(2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Board's February 9, 2001 decision 
which denied the veteran's claim for an effective date 
earlier than August 7, 1995 for the grant of a 100 percent 
rating for post-traumatic stress disorder was appealed by the 
veteran to the U. S. Court of Appeals for Veterans Claims 
(Court).  Unfortunately, the veteran died during the pendency 
of this appeal.  As a matter of law, veterans' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
In October 2001, the Court issued an order which indicated 
that the veteran's appeal had become moot by virtue of the 
death of the veteran, vacated the February 9, 2001 Board 
decision, and dismissed the appeal for lack of jurisdiction.  
See 38 U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. 
§ 20.1302 (2001).  For the same reasons, the Board now 
dismisses the veteran's claim as well.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2001).


ORDER

The appeal is dismissed.




		
S. L. KENNEDY 
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



